Citation Nr: 1445092	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-03 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran requested a Board hearing be held at the RO in his substantive appeal. Subsequently, the Veteran withdrew the request for a Board hearing in a statement received in January 2012.  As the Veteran has not requested that any hearing be rescheduled, the hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2013).

An August 2013 Board decision denied entitlement to a TDIU.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In a July 2014 Order, the Court granted a Joint Motion for Partial Remand, and remanded the issue of entitlement to TDIU for action consistent with the terms of the joint motion.  The appeal as to the remaining issues was dismissed. 

Pursuant to an August 2013 Board remand, additional development was undertaken by the RO with regard to an appealed claim for service connection for degenerative lumbar changes.  An October 2013 RO rating decision granted service connection for chronic low back strain.  As that is a full grant of the benefit sought as to that issue, it is no longer on appeal.


REMAND

In the Joint Motion of the parties, it was found that the Board provided an inadequate statement of reasons or basis for finding that TDIU was not warranted.  The parties agreed that the Board only addressed the Veteran's service-connected orthopedic disabilities in isolation and did not sufficiently address all of the Veteran's service-connected conditions or the combined effect of the service-connected disabilities.  The parties specifically noted that there was no discussion of the claimed effects of the Veteran's service-connected depression or hepatitis C, and that the Veteran had asserted in his November 2010 substantive appeal that his hepatitis C depleted him of the energy required for gainful employment.  It was further noted that the Board appeared to rely heavily on the February 2010 VA examiner's opinion which only addressed orthopedic symptomatology.  

Therefore, to include the most recent grant of service connection for chronic low back strain, the Board finds that the Veteran should be scheduled for a new VA examination to accurately determine the functional impairment caused by all of  service-connected disabilities, alone and in the aggregate, and its relationship to his ability to obtain and maintain gainful employment.

Additionally, current treatment records should be identified and obtained before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA and private treatment records not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of impairment resulting from service-connected disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a detailed explanation of the functional impairment caused by each of the Veteran's service-connected disabilities.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities, either alone or in the aggregate. The service-connected disabilities are depressive disorder; chronic low back strain; hepatitis C; residuals of a fracture of the right and left tibia, to include degenerative joint disease of the right and left ankle; residuals of facial lacerations; right and left knee disabilities; and muscular dysfunction of the left anterior muscle group XII.  In providing this opinion, the examiner must clearly discuss the Veteran's contentions, to include that Hepatitis C depletes him of the energy required for employment.  If the Veteran is felt capable of employment, the examiner should state what type of employment and what accommodations would be needed due to service-connected disabilities.  The examiner should specifically address the Veteran's education and occupational history when identifying the types of employment he could perform and the accommodations required.  The supporting rationale for all opinions expressed must be provided. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

